DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 2020/0344722, hereinafter He, claiming the priority dates of all provisional applications except 62/901,320), in view of 3GPP paper “Physical layer procedures for NR V2X sidelink communication” (R1-1906799, May 2019, hereinafter Intel, as disclosed in the IDS), in view of Santhoff (US 2004/0002346, hereinafter Santhoff) and in view of Wu et al (US 2021/0068071, hereinafter Wu, claiming priority date of provisional application 62/893,631).

Regarding claim 1, He discloses a method of a second User Equipment (UE) for performing Hybrid Automatic Repeat Request (HARQ) feedback in response to a groupcast sidelink transmission for a group (HARQ-ACK reporting for groupcast, Para [0138], page 5 of provisional 62/842,075), the method comprising: receiving, in a first, second and third slot, a first, second and third first-stage sidelink control information (SCI) and a first, second and third second-stage SCI from a first UE (receiving a PSSCH over a number of sub-channels in a first slot, Para [0005], where PSCCH provides SCI format for scheduling reception of PSSCH, Para [0097] with first and second stage SCI, Para [0170], Fig. 7 of provisional 62/842,075 and page 12 of provisional 62/854,594),	wherein: the first, second and third groupcast sidelink transmission is scheduled by the first-stage SCI and the second-stage SCI (PSSCH with SCI format to schedule PSSCH reception by one or more UEs, Para [0102/121], page 3 of provisional 62/866,698); 						and the second-stage SCI is indicative of a location indication, associated with a location of the first UE, and a communication range (second stage SCI provides the position information, Para [0170] such as zone ID, which can be used to derive distance between the TX and RX UEs, Para [0200], page 12 and 17 of provisional 62/854,594);							determining a Physical Sidelink Feedback Channel (PSFCH) resource based upon the first-stage SCI (first stage SCI can indicate resource allocation, Para [0266], SCI can includes MSC and resource reservation interval for SPS, Para [0132], PSFCH resource can be indicated by a SCI format, Para [0215], pages 2, 3, 5 and 7 of provisional 62/854,618); 					if a first location information of the second UE is available, determining, by the second UE, whether to transmit a NACK indication on the first PSFCH resource based upon a combination of: whether the first groupcast sidelink transmission is not successfully decoded and whether the second UE is within the first communication range from the first UE and not transmitting the NACK indication on the first PSFCH resource responsive to determining that the first location information of the second UE is available, the first groupcast sidelink transmission is not successfully decoded and the second UE is outside the first communication range from the first UE (UE has position information from GPS, Para [0164], the RX UE transmits NACK when the UE does not correctly decode the data, Para [0098] but will not transmit HARQ feedback (NACK) if RX UE is beyond a certain distance to the TX UE, Para [0163], see pages 10 and 17 from provisional 62/854,594);				if a third location information of the second UE is available, determining, by the second UE, whether to transmit a NACK indication on the third PSFCH resource based upon a combination of: whether the third groupcast sidelink transmission is not successfully decoded and whether the second UE is within the third communication range from the first UE and transmitting the NACK indication on the third PSFCH resource responsive to determining that the third location information of the second UE is available, the third groupcast sidelink transmission is not successfully decoded and the second UE is within the third communication range from the first UE (UE has position information from GPS, Para [0164], the RX UE transmits NACK when the UE does not correctly decode the data, Para [0098] and will transmit HARQ feedback (NACK) if RX UE is within a certain distance to the TX UE, Para [0163], see pages 10 and 17 from provisional 62/854,594);		but does not explicitly disclose if a second location information of the second UE is not available, determining, by the second UE, whether to transmit a second NACK indication on the second PSFCH resource based upon whether the second groupcast sidelink transmission is not successfully decoded and transmitting the second NACK on the second PSFCH resource responsive to determining the second location information of the second UE is not available and the second groupcast sidelink transmission is not successfully decoded.  Intel discloses transmitting HARQ feedback based on TX-RS distance but TX-RX distance is not always available at the UE side and will transmit a NACK in this scenario, page 9.  Santhoff discloses a wireless device can determine the distance to other wireless devices when the locations of the wireless device and itself are known, Para [0046].  In this case, the UE can’t determine the TX-RX distance because its own location is unavailable, therefore transmits a NACK based only on unsuccessfully decoding the data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Intel and Santhoff in the system of He in order to provide a HARQ feedback solution when distance criteria is unavailable for determining on whether to transmit feedback or not and to accurately adjust transmit power of transmitted signals;												and does not explicitly disclose first/second/third granularity information for at least one of interpreting or processing the first/second/third location of the first UE.  Wu discloses Zone ID comprises the number of bits needed to uniquely identify the zone area (e.g. 10 bits for 1024 zones, 6 bits for 64 zones), Para [0100], therefore the number of bits in zone ID indicates granularity of the zone (See Para [0073, 83] of the provisional). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Wu in the system of He in view with Intel and Santhoff in order to prevent problems in determining distance to UEs with reuse of zone IDs.	
Regarding claims 3 and 26, He discloses the method of claim 1/24, wherein: the first UE and the second UE are in the group (sidelink transmission and reception for UEs in a group, Para [0103], group of UEs in a groupcast, Para [0356]).
Regarding claims 5 and 28, He discloses the method of claim 1/24, wherein: the NACK indication is associated with a decoding result of the groupcast sidelink transmission (NACK value is used when the UE does not correctly decode the transmission, Para [0098]).
Regarding claims 6 and 29, He discloses the method of claim 1/24, wherein the location indication comprises a ZONE ID of the first UE, the method comprising: determining the location of the first UE based upon the ZONE ID or second and third location determined by ZONE ID (zone ID provided in SCI, Para [0196] and second UE can determine the zone/location of first UE and the distance to the first UE, Para [0198]).
Regarding claims 7 and 30, He discloses the method of claim 1/24, comprising: determining the location information of the second UE using at least one of a Global Navigation Satellite System (GNSS), a Global Positioning System (GPS), or a positioning mechanism.  He discloses the position information can be determined by GPS, Para [0164].
Regarding claim 10, He discloses the method of claim 1, wherein: the location information of the second UE is available when the second UE is able to determine the location information via at least one of a Global Navigation Satellite System (GNSS), a Global Positioning System (GPS), or a positioning mechanism.  He discloses the position information can be determined by GPS, Para [0164].
Regarding claim 24, He discloses a method of a second User Equipment (UE) for performing Hybrid Automatic Repeat Request (HARQ) feedback in response to a groupcast sidelink transmission for a group (HARQ-ACK reporting for groupcast, Para [0138], page 5 of provisional 62/842,075), the method comprising: receiving, in a first slot, first sidelink control information (SCI) and a second SCI from a first UE (receiving a PSSCH over a number of sub-channels in a first slot, Para [0005], where PSCCH provides SCI format for scheduling reception of PSSCH, Para [0097] with first and second stage SCI, Para [0170], Fig. 7 of provisional 62/842,075 and page 12 of provisional 62/854,594), wherein: the groupcast sidelink transmission is scheduled by the first-stage SCI and the second-stage SCI (PSSCH with SCI format to schedule PSSCH reception by one or more UEs, Para [0102/121], page 3 of provisional 62/866,698); 					and the second-stage SCI is indicative of a location indication, associated with a location of the first UE, and a communication range (second stage SCI provides the position information, Para [0170] such as zone ID, which can be used to derive distance between the TX and RX UEs, Para [0200], page 12 and 17 of provisional 62/854,594);							determining a Physical Sidelink Feedback Channel (PSFCH) resource based upon the first-stage SCI (first stage SCI can indicate resource allocation, Para [0266], SCI can includes MSC and resource reservation interval for SPS, Para [0132], PSFCH resource can be indicated by a SCI format, Para [0215], pages 2, 3, 5 and 7 of provisional 62/854,618);					but does not explicitly disclose if a second location information of the second UE is not available, determining, by the second UE, whether to transmit a second NACK indication on the second PSFCH resource based upon whether the second groupcast sidelink transmission is not successfully decoded and transmitting the second NACK on the second PSFCH resource responsive to determining the second location information of the second UE is not available and the second groupcast sidelink transmission is not successfully decoded.  Intel discloses transmitting HARQ feedback based on TX-RS distance but TX-RX distance is not always available at the UE side and will transmit a NACK in this scenario, page 9.  Santhoff discloses a wireless device can determine the distance to other wireless devices when the locations of the wireless device and itself are known, Para [0046].  In this case, the UE can’t determine the TX-RX distance because its own location is unavailable, therefore transmits a NACK based only on unsuccessfully decoding the data; and does not explicitly disclose granularity information for at least one of interpreting or processing the location of the first UE.  Wu discloses Zone ID comprises the number of bits needed to uniquely identify the zone area (e.g. 10 bits for 1024 zones, 6 bits for 64 zones), Para [0100], therefore the number of bits in zone ID indicates granularity of the zone (See Para [0073, 83] of the provisional).
Regarding claim 25, He discloses the method of claim 24, wherein: the second UE is outside the communication range from the first UE (RX UE beyond distance from TX UE or RSRP smaller than threshold value, Para [0195]).
Regarding claim 27, He discloses the method of claim 24, wherein: the first SCI is a first-stage SCI and the second SCI is a second-stage SCI (first and second stage SCI, Para [0170]).

Claims 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Lee (US 2009/0227271, hereinafter Lee), in view of Santhoff and in view of Wu.
			
Regarding claim 11, He discloses a second User Equipment (UE, Fig. 2) in a group, comprising: a control circuit and a processor installed in the control circuit (circuitry and processor, Fig. 2); and a memory installed in the control circuit and operatively coupled to the processor (memory, Fig. 2), wherein the processor is configured to execute a program code stored in the memory to perform operations for performing Hybrid Automatic Repeat Request (HARQ) feedback in response to a groupcast sidelink transmission for the group (HARQ-ACK reporting for groupcast, Para [0138], page 5 of provisional 62/842,075), the operations comprising: receiving, in a first slot, a first sidelink control information (SCI) and a second SCI from a first UE in the group (receiving a PSSCH over a number of sub-channels in a first slot, Para [0005], where PSCCH provides SCI format for scheduling reception of PSSCH, Para [0097] with first and second stage SCI, Para [0170], Fig. 7 of provisional 62/842,075 and page 12 of provisional 62/854,594), wherein: the groupcast sidelink transmission is scheduled by the first SCI and the second SCI (PSSCH with SCI format to schedule PSSCH reception by one or more UEs, Para [0102/121], page 3 of provisional 62/866,698); and the second SCI is indicative of a location indication, associated with a location of the first UE, and a communication range; (second stage SCI provides the position information Para [0170] such as zone ID, which can be used to derive distance between the TX and RX UEs, Para [0200], page 12 and 17 of provisional 62/854,594); determining a Physical Sidelink Feedback Channel (PSFCH) resource based upon the first SCI (first stage SCI can indicates resource allocation, Para [0266], SCI can includes MSC and resource reservation interval for SPS, Para [0132], PSFCH resource can be indicated by a SCI format, Para [0215], pages 2, 3, 5 and 7 of provisional 62/854,618); 									He does not disclose determining whether a location information of the second UE is available.  Lee discloses the UE has the ability to determine its location from GNSS signals but in some cases or locations these signals are not available and the UE is unable to determine its location, Para [0007].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by	Lee in the system of He in view of Santhoff and Wu in order to provide useful alarms or reminders to a user based on a observed pattern of behavior;											but does not fully disclose one of: not transmitting a non-acknowledgement (NACK) indication on the PSFCH resource if a location information of the second UE is available, the groupcast sidelink transmission is not successfully decoded, and the second UE is outside the communication range from the first UE; or transmitting the NACK indication on the PSFCH resource if one of: the location information of the second UE is not available and the groupcast sidelink transmission is not successfully decoded; or the location information of the second UE is available, the groupcast sidelink transmission is not successfully decoded, and the second UE is within the communication range from the first UE.  He discloses the RX UE will transmit HARQ-ACK feedback if the distance between TX and RX UE is within range or will not transmit HARQ feedback if the distance is too great, Para [0163] or transmitting feedback based on RSRP measurements, Para [0195] and will transmit NACK when the UE does not correctly decode the data, Para [0098], see pages 10 and 17 from provisional 62/854,594.  Santhoff discloses a wireless device can determine the distance to other wireless devices when the locations of the wireless device and itself are known, Para [0046].  Therefore in combination UE needs to knows its location to determine distance, where the distance is used to determine whether or not a NACK will be transmitted; and does not explicitly disclose granularity information for at least one of interpreting or processing the location of the first UE.  Wu discloses Zone ID comprises the number of bits needed to uniquely identify the zone area (e.g. 10 bits for 1024 zones, 6 bits for 64 zones), Para [0100], therefore the number of bits in zone ID indicates granularity of the zone (See Para [0073, 83] of the provisional).
Regarding claim 12, He discloses the second UE of claim 11, wherein: the second UE is outside the communication range from the first UE (RX UE beyond distance from TX UE or RSRP smaller than threshold value, Para [0195]).
Regarding claim 13, He discloses the second UE of claim 11, wherein: the first SCI is a first-stage SCI and the second SCI is a second-stage SCI (first and second stage SCI, Para [0170]).
Regarding claim 14, He discloses the UE of claim 11, wherein: the NACK indication is associated with a decoding result of the groupcast sidelink transmission (NACK value is used when the UE does not correctly decode the transmission, Para [0098]).
Regarding claim 15, He discloses the UE of claim 11, wherein the location indication comprises a ZONE ID of the first UE, the method comprising: determining the location of the first UE based upon the ZONE ID (zone ID provided in SCI, Para [0196] and second UE can determine the zone/location of first UE and the distance to the first UE, Para [0198]).
Regarding claim 16, He discloses the UE of claim 11, comprising: determining the location information of the second UE using at least one of a Global Navigation Satellite System (GNSS), a Global Positioning System (GPS), or a positioning mechanism.  He discloses the position information can be determined by GPS, Para [0164] and Inoue discloses a UE can obtain location information from GPS, Para [0071].
Regarding claim 18 and 20, He discloses the UE/CRM of claim 11/19, wherein: the location information of the second UE is available when the second UE is able to determine the location information via at least one of a Global Navigation Satellite System (GNSS), a Global Positioning System (GPS), or a positioning mechanism.  He discloses the position information can be determined by GPS, Para [0164] and Inoue discloses a UE can obtain location information from GPS, Para [0071].
Regarding claim 19, He discloses a non-transitory computer-readable medium (computer readable medium, Para [0011]) comprising processor-executable instructions that when executed by a second User Equipment (UE) cause performance of operations for performing Hybrid Automatic Repeat Request (HARQ) feedback in response to a groupcast sidelink transmission for a group (HARQ-ACK reporting for groupcast, Para [0138], page 5 of provisional 62/842,075), the operations comprising:											receiving, in a first slot, a first sidelink control information (SCI) and a second SCI from a first UE (receiving a PSSCH over a number of sub-channels in a first slot, Para [0005], where PSCCH provides SCI format for scheduling reception of PSSCH, Para [0097] with first and second stage SCI, Para [0170], Fig. 7 of provisional 62/842,075 and page 12 of provisional 62/854,594), 	wherein: the groupcast sidelink transmission is scheduled by the first SCI and the second SCI (PSSCH with SCI format to schedule PSSCH reception by one or more UEs, Para [0102/121], page 3 of provisional 62/866,698); and the second SCI is indicative of a location indication, associated with a location of the first UE, and a communication range; (second stage SCI provides the position information Para [0170] such as zone ID, which can be used to derive distance between the TX and RX UEs, Para [0200], page 12 and 17 of provisional 62/854,594);			determining a Physical Sidelink Feedback Channel (PSFCH) resource based upon the first SCI (first stage SCI can indicates resource allocation, Para [0266], SCI can includes MSC and resource reservation interval for SPS, Para [0132], PSFCH resource can be indicated by a SCI format, Para [0215], pages 2, 3, 5 and 7 of provisional 62/854,618); 				He does not disclose determining whether a location information of the second UE is available.  Lee discloses the UE has the ability to determine its location from GNSS signals but in some cases or locations these signals are not available and the UE is unable to determine its location, Para [0007];  										but does not fully disclose one of: not transmitting a non-acknowledgement (NACK) indication on the PSFCH resource if a location information of the second UE is available, the groupcast sidelink transmission is not successfully decoded, and the second UE is outside the communication range from the first UE; or transmitting the NACK indication on the PSFCH resource if one of: the location information of the second UE is not available and the groupcast sidelink transmission is not successfully decoded; or the location information of the second UE is available, the groupcast sidelink transmission is not successfully decoded, and the second UE is within the communication range from the first UE.  He discloses the RX UE will transmit HARQ-ACK feedback if the distance between TX and RX UE is within range or will not transmit HARQ feedback if the distance is too great, Para [0163] or transmitting feedback based on RSRP measurements, Para [0195] and will transmit NACK when the UE does not correctly decode the data, Para [0098], see pages 10 and 17 from provisional 62/854,594.  Santhoff discloses a wireless device can determine the distance to other wireless devices when the locations of the wireless device and itself are known, Para [0046].  Therefore in combination UE needs to knows its location to determine distance, where the distance is used to determine whether or not a NACK will be transmitted; and does not explicitly disclose granularity information for at least one of interpreting or processing the location of the first UE.  Wu discloses Zone ID comprises the number of bits needed to uniquely identify the zone area (e.g. 10 bits for 1024 zones, 6 bits for 64 zones), Para [0100], therefore the number of bits in zone ID indicates granularity of the zone (See Para [0073, 83] of the provisional).


Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.  Applicant amends the limitations and argues the references do not disclose the amended limitations.  The Applicant cites portions to all of the references then states they do not disclose receiving second stage SCI with granularity information.  In response, He discloses second stage SCI includes position information, Para [0170] such as zone ID.  The second stage SCI having granularity information is moot in view of the new reference Wu.  Wu discloses the number of bits of zone ID indicate the size of the zones, Para [0100] (i.e. granularity of the zones).  
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461